 Case 3:20-cv-01427-BJD-PDB Document 1 Filed 12/20/20 Page 1 of 3 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

LISA PURDY,

      Plaintiff,

vs.                                        CASE NO:

METROPOLITAN LIFE INSURANCE
COMPANY,

      Defendant.

                                       /

                                    COMPLAINT

      COMES NOW the Plaintiff, LISA PURDY, (“Purdy”), by and through the

undersigned attorney, and sues the Defendant, METROPOLITAN LIFE INSURANCE

COMPANY (“MetLife”) and alleges as follows:

                              GENERAL ALLEGATIONS

      1.     This is an action for relief under the Employee Retirement Income Security

Act (“ERISA”), as amended, 29 U.S.C. §§1001, et seq.

      2.     This Court has jurisdiction pursuant to 29 U.S.C. §1132(e).

      3.     This Court has venue pursuant to 29 U.S.C. §1132(e). In particular, in

ERISA actions, venue is proper where the performance of the Plan terms was to take

place. Benefits here were to be paid at Purdy’s home address in Jacksonville, Florida.

See Exhibit “A” attached hereto.

      4.     Purdy is and/or was a participant in each of the plans, funds, programs or

arrangements described herein.
 Case 3:20-cv-01427-BJD-PDB Document 1 Filed 12/20/20 Page 2 of 3 PageID 2




       5.     Purdy was an employee of Bank of America (“BOA” or “Employer”) and as

such she was insured through a group disability policy issued to BOA by MetLife.

       6.     The Employer is the Plan Sponsor and Plan Administrator of the employee

welfare benefit plan providing long term disability benefits.

       7.     The “Plan” is a welfare benefit plan established under ERISA to provide

long term disability benefits to those participants who satisfy the terms and conditions of

the Plan to receive such benefits.

       8.     A copy of the applicable Plan documents is in the possession of MetLife.

       9.     MetLife is the claims administrator, it makes the “full and fair” final review

of claims and it insures the payment of benefits under the Plan.

       10.    MetLife denied and/or terminated Purdy’s claim finding that she was not

disabled under the terms of the Plan. MetLife’s last denial letter is dated July 15, 2020.

       11.    With respect to the claims made herein, Purdy has exhausted her

administrative remedies and/or exhaustion has been excused or is waived.

                                      COUNT I
                  (Action for Plan Benefits 29 U.S.C. §1132(a)(1)(B))

       Purdy incorporates the allegations contained in paragraphs 1 through 11 above,

and further states:

       12.    The Plan provided for the payment of long term disability benefits in the

event Purdy became disabled as defined in the Plan. The Plan also provided for the

continuation of other benefits in the event of disability. The other benefits are described

with particularity in the applicable plan documents for those plans.

       13.    Purdy was and is disabled as defined by the Plan at all times material

hereto.
                                             2
 Case 3:20-cv-01427-BJD-PDB Document 1 Filed 12/20/20 Page 3 of 3 PageID 3




       14.    Purdy made a claim for Plan benefits.         Said claim for benefits was

terminated or denied.

       15.    Purdy is entitled to Plan benefits.

       16.    MetLife has failed and refused to pay Purdy sums due pursuant to the

terms of the Plan, breaching the terms of said Plan.

       17.    Because of the failure to pay benefits pursuant to the terms of the Plan,

Purdy has been forced to retain the undersigned attorneys and is obligated to pay them

a reasonable attorney’s fee. Purdy is entitled to recover attorney’s fees as authorized

by 29 U.S.C. §1132(g).

       WHEREFORE, plaintiff, Purdy, prays for relief from defendant, MetLife for the

payment of disability benefits, reinstatement to all other benefits, including the waiver of

premiums as if benefits had never been terminated or denied, plus attorney’s fees and

costs and any other such further relief as the Court deems proper.


Date: December 20, 2020
                                          _______/s/Gregory D. Swartwood_________
                                          Gregory D. Swartwood, Esquire
                                          Florida Bar No. 858625
                                          The Nation Law Firm, LLP
                                          570 Crown Oak Centre Drive
                                          Longwood, FL 32750
                                          Telephone: (407) 339-1104
                                          Facsimile: (407) 339-1118
                                          E-Mail: gswartwood@nationlaw.com
                                          Attorneys for Plaintiff




                                             3
